Exhibit 2.1 AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER This AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER (this “ Amendment ”) dated as of July 20, 2016 is entered into by and among AG&E Holdings Inc., an Illinois corporation (“ Parent ”), American Gaming & Electronics, Inc., a Nevada corporation and a wholly-owned Subsidiary of Parent (“ Merger Sub ”), Advanced Gaming Associates LLC, a Pennsylvania limited liability company (the “ Company ”), the Company Member (as defined in the Original Agreement), and Anthony Tomasello, in his capacity as the Company representative (the “ Company Representative
